Exhibit 10.2

 

AMYLIN PHARMACEUTICALS, INC.
2003 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN



STOCK OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Amylin Pharmaceuticals, Inc. (the “Company”) has granted you
an option pursuant to the Company’s 2003 Non-Employee Directors’ Stock Option
Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice.  Options granted under the Plan are issued under the Company’s 2001
Equity Incentive Plan or any successor equity incentive plan thereto (the
“Incentive Plan”), and any shares of the Company’s Common Stock issued upon
exercise of your option will be issued out of shares reserved for issuance under
the Incentive Plan.  Defined terms not explicitly defined in this Stock Option
Agreement but defined in the Incentive Plan shall have the same definitions as
in the Incentive Plan except to the extent otherwise defined in the Plan.

 

The details of your option are as follows:

 

1.             VESTING.  Subject to the limitations contained herein, your
option will vest as set forth in the Plan, provided that vesting will cease upon
the termination of your Continuous Service.

 

2.             NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for capitalization
adjustments, as provided in the Plan.

 

3.             METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:

 

(a)           In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

 

(b)           Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that you did not acquire, directly or indirectly from the Company,
that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise. 
“Delivery”

 

1

--------------------------------------------------------------------------------


 

for these purposes, in the sole discretion of the Company at the time you
exercise your option, shall include delivery to the Company of your attestation
of ownership of such shares of Common Stock in a form approved by the Company. 
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

 

(c)           Pursuant to the following deferred payment alternative:

 

(i)            Not less than one hundred percent (100%) of the aggregate
exercise price, plus accrued interest, shall be due (i) on the date designated
by the Company in its sole and absolute discretion but not to exceed four
(4) years from date of exercise, or (ii) at the Company’s election, upon
termination of your Continuous Service.

 

(ii)           Interest shall be compounded at least annually and shall be
charged at the market rate of interest necessary to avoid a charge to earnings
for financial accounting purposes.

 

(iii)         At any time that the Company is incorporated in Delaware, payment
of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall be made in cash and not by deferred payment.

 

(iv)          In order to elect the deferred payment alternative, you must, as a
part of your written notice of exercise, give notice of the election of this
payment alternative and, in order to secure the payment of the deferred exercise
price to the Company hereunder, if the Company so requests, you must tender to
the Company a promissory note and a security agreement covering the purchased
shares of Common Stock, both in form and substance satisfactory to the Company,
or such other or additional documentation as the Company may request.

 

4.             WHOLE SHARES.  You may exercise your option only for whole shares
of Common Stock.

 

5.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act.  The exercise of your
option must also comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

 

6.             TERM.  You may not exercise your option before the commencement
of its term or after its term expires.  The term of your option commences on the
Date of Grant and expires upon the earliest of the following:

 

(a)           three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death, provided that if during any
part of such three (3)

 

2

--------------------------------------------------------------------------------


 

month period your option is not exercisable solely because of the condition set
forth in the preceding paragraph relating to “Securities Law Compliance,” your
option shall not expire until the earlier of the Expiration Date or until it
shall have been exercisable for an aggregate period of three (3) months after
the termination of your Continuous Service;

 

(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

 

(c)           twelve (12) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

 

(d)           the Expiration Date indicated in your Grant Notice; or

 

(e)           the day before the seventh (7th) anniversary of the Date of Grant.

 

7.             EXERCISE.

 

(a)           You may exercise the vested portion of your option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 

8.             TRANSFERABILITY.  Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

 

9.             OPTION NOT A SERVICE CONTRACT.  Your option is not a service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
as a Director, or of the Company to continue your service as a Director. 
Nothing in your option shall obligate the Company or an Affiliate, their
respective stockholders, Boards of Directors, Officers or Employees to continue
your relationship with the Company as a Director.

 

10.          WITHHOLDING OBLIGATIONS.

 

(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by

 

3

--------------------------------------------------------------------------------


 

means of a “cashless exercise” pursuant to a program developed under Regulation
T as promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your option.

 

(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law.  If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option.  Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise.  Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.

 

(c)           You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow.

 

11.          NOTICES.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

 

12.          GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Incentive Plan except to the extent otherwise provided for in
the Plan, the respective provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Incentive Plan except to the extent otherwise provided for in the Plan or
any amendments, rules and regulations which may from time to time be promulgated
and adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your option and those of the Incentive Plan or the Plan, as
applicable, the provisions of the Incentive Plan or the Plan shall control, as
the case may be.

 

4

--------------------------------------------------------------------------------